Citation Nr: 1207856	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-08 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for legal entitlement to non-service connected pension.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for pulmonary tuberculosis.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Philippine Scouts from 1946 to March 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

At this juncture, the Board notes that these matters have been before the RO, the Board, and the Court on numerous occasions.  In this instance, however, these issues come before the Board not as a result of a Joint Motion for Remand (as was previously the case with respect to the application to reopen a claim to entitlement for service connection for pulmonary tuberculosis).  To be clear, the Board now reviews the above issues without instruction from the Court, on appeal of new claims filed at the RO.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 2005 decision, the Board denied reopening a claim of legal entitlement to non-service connected pension.

2.  Evidence received since the June 2005 Board decision, which denied reopening a claim of legal entitlement to non-service connected pension, is cumulative or redundant of evidence previously considered and by itself or when considered with previous evidence does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.

3.  In a June 2008 decision, the Board denied reopening a claim of entitlement to service connection for pulmonary tuberculosis.

4.  Evidence received since the June 2008 Board decision, which denied reopening a claim of entitlement to service connection for pulmonary tuberculosis, is cumulative or redundant of evidence previously considered and by itself or when considered with previous evidence does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim..


CONCLUSIONS OF LAW

1.  The June 2005 Board decision that denied reopening a claim of legal entitlement to non-service connected pension is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  Evidence received since the June 2005 Board decision is not new and material, and the Veteran's application to reopen a claim for legal entitlement to non-service connected pension is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The June 2008 Board decision that denied reopening a claim of entitlement to service connection for pulmonary tuberculosis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

4.  Evidence received since the June 2008 Board decision is not new and material, and the Veteran's application to reopen a claim of entitlement to service connection for pulmonary tuberculosis is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Important in this case and in general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In June 2005, the Board denied reopening a claim of legal entitlement to non-service connected pension.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

From the face of the June 2005 Board decision, the bases for the denial of reopening a claim of legal entitlement to non-service connected pension was that the evidence submitted was not material as it did not raise a reasonable possibility of substantiating the claim that the Veteran had the qualifying service required to receive non-service connected pension.

Based on the above, in order to reopen his claim, the record must show the receipt, since the June 2005 final disallowance, of non-redundant and non-cumulative evidence establishing that the Veteran has qualifying service for non-service connected pension.

Here, since the June 2005 final disallowance, the Veteran has submitted lay statements regarding his claim to reopen in September 2007 and November 2010.  Neither of these lay statements, however, raises a reasonable possibility of substantiating his claim of legal entitlement to non-service connected pension.  Indeed, the Veteran merely resubmits previous VA decisions, including relevant regulations, without providing verifiable evidence of qualifying service for non-service connected pension.  Significantly, none of the submissions provided by the Veteran since June 2005 are new or material.

In June 2008, the Board denied reopening a claim of entitlement to service connection for pulmonary tuberculosis.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

From the face of the June 2008 Board decision, the bases for the denial of reopening a claim of entitlement to service connection for pulmonary tuberculosis was that the evidence submitted was not material as it did not raise a reasonable possibility of substantiating the claim that the Veteran's current pulmonary tuberculosis is related to his active service or that the onset of the condition occurred within three years after his discharge.

Based on the above, in order to reopen his claim, the record must show the receipt, since the June 2008 final disallowance, of non-redundant and non-cumulative evidence establishing that the Veteran's pulmonary tuberculosis is related to his active service or that it manifested within three years of discharge from service.

Here, since the June 2008 final disallowance, the Veteran has submitted many lay statements regarding his claim to reopen.  Like his application to reopen a claim for legal entitlement to non-service connected pension, none of his lay statements raise a reasonable possibility of substantiating his claim of entitlement to service connection for pulmonary tuberculosis.  Indeed, the Veteran provided no medical evidence relating his current condition to service or for that matter, any objective evidence.  He simply reiterates arguments he has made in previous denials and correspondence, nothing that is "new".  In fact, multiple lay submissions are identical.  As such, these statements are neither new nor material.

At this juncture, the Board notes that these matters have been before the RO, the Board, and the Court on numerous occasions.  It is important to understand that each time, the RO and the Board have denied reopening his claims as each time, the Veteran has failed to provide the requisite information which would raise a reasonable possibility of substantiating his claims.  Indeed, simply resubmitting the same lay statements, regulations, and arguments without medical evidence or verifiable service will unfortunately not provide a basis to grant his claims.

In short, there is simply nothing submitted since the final disallowances of the claims which would constitute new or material evidence.  No evidence added to the record since the last final disallowances of his claims shows whether the Veteran has the qualifying service necessary for legal entitlement to non-service connected pension or that his current pulmonary tuberculosis is related to his active service, except the Veteran's own statements, which are not new as the Veteran has made the same contentions in prior denials.  In summary, new and material evidence has not been submitted to reopen the Veteran's claims for entitlement to legal entitlement to non-service connected pension and entitlement to service connection for pulmonary tuberculosis.  Since his claims may not be reopened, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was partially accomplished by way of letters from the RO to the Veteran dated in October 2008 and January 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the United States Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court, in essence, held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 U.S. 1696 (2009).

In this case, the Veteran was not informed of his deficiency in the Board's June 2005 decision, denying his application to reopen a claim of legal entitlement to non-service connected pension, as required by Kent.  However, the Board finds that this notice error is not prejudicial to the Veteran and he has repeatedly expressed, in frequent and copious written submissions for the record, that he is qualified for legal entitlement to non-service connected pension based on his service.  Indeed, based on the evidence of record and that this very issue (whether new and material evidence was submitted to reopen a claim of legal entitlement to non-service connected pension) was affirmed by the Court in December 2006, to include the specific issue of notice, it is clear that the Veteran is truly aware of the deficiency in his claim.

In addition, the Veteran is currently unrepresented.  However, until recently, the Veteran had been represented by counsel in previous appeals on this same issue who is presumed to have knowledge of the deficiency in previous decisions.  Indeed, this deficiency has remained unchanged.  Thus, there is no prejudicial error toward the Veteran in deciding the issue of whether new and material evidence was submitted to reopen a claim of legal entitlement to non-service connected pension at this time.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.



ORDER

The appeal is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


